J-A17005-22
J-A17006-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    MICHAEL ROBEL                                :
                                                 :
                       Appellant                 :   No. 2466 EDA 2021

        Appeal from the Judgment of Sentence Entered October 14, 2021
                In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0003414-2019

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    KAREEM JOHNSON                               :
                                                 :
                       Appellant                 :   No. 2470 EDA 2021

        Appeal from the Judgment of Sentence Entered October 14, 2021
                In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0003415-2019


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED NOVEMBER 22, 2022

        Appellants Michael Robel and Kareem Johnson appeal from the

judgment of sentence following their convictions for failing to provide required

financial information. Robel and Johnson argue their alleged criminal conduct

constituted at most a de minimis infraction and therefore the charge should

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -1-
J-A17005-22
J-A17006-22

have been dismissed. We consolidate these appeals pursuant to Pa.R.A.P. 513

and we vacate the judgment of sentence after finding that the omission was

a de minimis violation of the applicable statute.

        The essential facts of both cases are largely undisputed. Robel and

Johnson were elected constables tasked with, among other duties, preserving

peace at polling places. Robel was a constable for Northumberland County,

while Johnson was a constable for Chester County. As a condition of holding

these offices, both men were required to file an annual statement of financial

interest documenting any source of income over $1300 they received while in

office.

        Perhaps most importantly to this case, in 2018, both men were

employed as security officers by the company Raven Knights, LLC during the

construction of the Mariner East Pipeline in Chester County but failed to list

this fact in their statement of financial interest. As a result, the Chester County

District Attorney’s Office charged both men with accepting bribes,1 official




____________________________________________


1   18 Pa.C.S.A. § 4701(a)(3).


                                           -2-
J-A17005-22
J-A17006-22

oppression,2 conflict of interest,3 accepting improper influence,4 and failing to

properly complete their statements of financial interest.5

        At the conclusion of their jury trial, Robel and Johnson moved for

judgment of acquittal. The trial court acquitted them of four of their five

charges. The jury then convicted them of the only remaining charge against

each, the failure to properly complete the statement of financial interest.

        Initially, we note that Robel and Johnson were tried together as co-

defendants in the trial court and petitioned for their appeals to be consolidated

before this Court. Their petition was denied, but they were granted permission

to argue together before this panel. Pa.R.A.P. 513 provides that we may, in

our discretion, consolidate appeals. See Always Busy Consulting, LLC v.

Babford & Company, Inc., 247 A.3d 1033, 1042 (Pa. 2021). The issues

raised and arguments made are substantially the same for each appellant.

Based on this, we consolidate these appeals sua sponte.

        Next, we analyze the timeliness of this appeal. Robel and Johnson argue

that their post-sentence motions, which were electronically filed, were timely




____________________________________________


2   18 Pa.C.S.A. § 5301(2).

3   18 Pa.C.S.A. § 1103(a).

4   18 Pa.C.S.A. § 1103(c).

5   18 Pa.C.S.A. § 1105(a).

                                           -3-
J-A17005-22
J-A17006-22

under the circumstances and that their appeal was, in turn, also timely. We

agree.

       On October 14, 2021, both Robel and Johnson were sentenced to pay a

$250.00 fine and court costs. They filed post-sentence motions electronically

pursuant to Pa.R.Crim.P. 576.1, which allows a party to timely submit a filing

electronically. Those motions were filed on October 25, 2021, the final day

for timely filing. Counsel received an electronic mail confirmation of the

submission of this filing. However, he then received additional electronic mail

the following morning, on October 26, 2021, stating the filing had been

rejected. The motions were administratively rejected by the trial court due to

an issue with the electronic filing. Counsel claimed that the filing was rejected

because the electronic “tag” on the document was incorrect, however, it was

the only “tag” available for selection at the time of filing. Counsel re-filed the

post-sentence motions that same morning with a different tag. Given these

circumstances, we conclude the post-sentence motions were timely filed.6


____________________________________________


6 “[W]hile the Prothonotary must inspect documents that are sent for filing to
ensure they are in the proper form, the power to reject such documents is
limited to notifying the proper party that the document is defective so that the
defect may be corrected through amendment or addendum. To hold otherwise
would be to confer on the Prothonotary the power to implement the Rules ...
to determine, based upon criteria other than the date they are received, which
[documents] are timely. Such a power is inconsistent with our supreme court's
pronouncement that a document is filed when the Prothonotary receives it.”
Commonwealth v. Alaouie, 837 A.2d 1190, 1192 (Pa. Super. 2003). Here,
the Prothonotary promptly notified counsel of the technical issue, and counsel
promptly corrected the filing.


                                           -4-
J-A17005-22
J-A17006-22

And, as the post-sentence motions were denied on October 27, 2021, the

notices of appeal were timely filed      7



       We now turn to the merits of these appeals. Robel and Johnson raise

two issues for our review. First, they claim that if they committed an infraction

under the relevant statute, it was not the type of behavior that the legislature

intended to punish. Next, they argue that the evidence presented at trial was

insufficient to establish beyond a reasonable doubt that they purposefully

omitted information from their financial statements.

       Johnson and Robel’s first argument centers around the purpose and

scope of the State Ethics Act. They argue that any violation of the Act they

committed was de minimis in nature and we should therefore vacate their

convictions. See Appellant’s Brief at 18.8 Johnson and Robel argue that the

trial court misapplied the law and exercised manifestly unreasonable judgment

in denying their motion for acquittal. See id. at 20.

       When reviewing a trial court’s decision regarding whether an action

constitutes a de minimis infraction, we employ an abuse of discretion



____________________________________________


7The thirtieth day was Friday, November 26, 2021, a court holiday. Therefore,
pursuant to our Rules of Appellate Procedure, the appeal period ran to the
next day the court was open for filing, Monday, November 29, 2021. See
Pa.R.A.P. 107; 1 Pa.C.S.A. § 1908.

8 As we noted in our discussion on consolidation, Robel and Johnson have filed
separate appeals. However, their issues and arguments are identical. To
simplify this memorandum, our citations refer to the documents filed in
Robel’s appeal at 2466 EDA 2021.

                                             -5-
J-A17005-22
J-A17006-22

standard. See Commonwealth v. Przybyla, 722 A.2d 183, 184 (Pa. Super.

1998). We will find an abuse of discretion has occurred when a trial court has

overridden or misapplied the law, or used manifestly unreasonable, biased or

prejudiced judgment as reflected in the record. See Commonwealth v.

LeClair, 236 A.3d 71, 78 (Pa. Super. 2020). The legislature has codified the

procedure for handling a de minimis infraction in 18 Pa.C.S.A. § 312(a) as

follows:

      General rule.—The court shall dismiss a prosecution if, having regard to
      the nature of the conduct charged to constitute an offense and the
      nature of the attendant circumstances, it finds that the conduct of the
      defendant:

            (1) was within a customary license or tolerance, neither expressly
            negatived by the person whose interest was infringed nor
            inconsistent with the purpose of the law defining the offense;

            (2) did not actually cause or threaten the harm or evil sought to
            be prevented by the law defining the offense or did so only to an
            extent too trivial to warrant the condemnation of conviction; or

            (3) presents such other extenuations that it cannot reasonably be
            regarded as envisaged by the General Assembly or other authority
            in forbidding the offense.

18 Pa.C.S.A. § 312(a).

      The legislature codified this power intending to allow trial courts to

dismiss charges when they amount to petty infractions that have not harmed

a victim or society. See Commonwealth v. Stetler, 95 A.3d 864, 892 (Pa.

Super. 2014).

      Robel and Johnson were found guilty of violating 65 Pa.C.S.A. § 1105(a),

which required them to file a statement of financial interests form and to

provide all requested information to the best of their “knowledge, information

                                    -6-
J-A17005-22
J-A17006-22

and belief”. The statute is part of the Public Official and Employee Ethics Act

which seeks to provide guidelines for public officials to follow, specifically

regarding their finances, to maintain transparency and public confidence in

government. See 65 Pa.C.S.A. §§ 1101 - 1101.1. The statement of financial

interests form requires disclosure of “any direct or indirect source of income

totaling in the aggregate $1,300 or more”. See id. at § 1105(b)(5).

         Robel and Johnson were charged with failing to fully disclose the sources

of their personal income for 2018. See N.T. 7/13/21, Vol. 2 of 3, at 196 and

203. Robel and Johnson both filed Statement of Financial Interest Forms for

the calendar year 2018. See id. However, neither appellant disputes that they

failed to disclose their income from Raven Knights on their initial 2018

statement of financial interest. See Appellant’s Brief at 15. Robel did not

disclose Raven Knights, Off Duty Services, and Northumberland County as

sources of his income for the year. See id. at 13. Johnson did not disclose

Raven Knights or Chester County as a source of income. See Johnson’s Brief

at 17.

         The trial court found that Robel and Johnson caused harm under the

Ethics Act by failing to “report several thousand dollars, over $36,000 as

alleged, in outside income as a security guard.” Trial Court Opinion,

1/24/2022, at 3. Specifically, the trial court reasoned that Robel and Johnson’s

failure to disclose their employment by Raven Knights harmed the “important

goal of preserving public confidence in its public officials[.]” See id. at 4.


                                        -7-
J-A17005-22
J-A17006-22

      Johnson and Robel argue that their actions did not threaten the harm or

evil the statute seeks to prevent. See Appellant’s Brief at 21. They argue the

statute’s purpose is to provide guidance to public officials to prevent financial

conflicts of interest. See id. Further, they note that the State Ethics

Commission’s guidelines allow for a period to rectify deficient filings once they

are discovered. See 51 Pa. Code § 19.3.

      Johnson and Robel highlight that they filed amended statements that

disclosed their employment by Raven Knights after they were charged in this

matter. See Appellant’s Brief at 24-30; See N.T. 7/13/21, Vol. 2 of 3, at 196-

99. The Executive Director of the State Ethics Commission testified that the

statute is not intended to be punitive, and that, in certain situations, filers are

notified of deficiencies in their forms and given time to rectify them. See N.T.

7/14/21 at 75-78. Neither Robel nor Johnson was notified of the deficiencies

in their forms prior to being charged. See id. They argue that their efforts to

amend their forms once charged further indicate the lack of their intent to

cause harm. See Appellant’s Brief at 24.

      The Commonwealth argues on appeal that Robel and Johnson’s actions

do not constitute de minimis infractions because of the amount of

compensation they received from Raven Knights. See Commonwealth’s Brief

at 8. However, the statement of financial interest form does not require filers

to disclose the amount of income received, only the sources of income over

$1,300. See, e.g., Commonwealth’s Exhibit C-32. This absence of any


                                       -8-
J-A17005-22
J-A17006-22

requirement to report the amount of income undercuts the Commonwealth’s

argument that the amount of undisclosed income is sufficient, by itself, to

justify a finding of actual harm.

      Rather, we conclude that under the circumstances of this case, the

Commonwealth was required to identify some reason why the undisclosed

source of income could lead a reasonable citizen to question whether Robel

and Johnson’s performance of public duties was improperly influenced. We

decline to opine on whether there exists an amount of income that is sufficient,

by itself, to establish actual harm under the Ethics Act; we merely hold that

the amounts at issue here are not so great as to obviate the need to identify

a nexus between the undisclosed source and a defendant’s public duties in

order to defeat a claim that a violation of the Ethics Act was de minimis.

      Neither the trial court nor the Commonwealth identify any such nexus.

See Trial Court Opinion, 1/24/2022, at 4; Commonwealth’s Brief at 12-13.

Further, our review of the record reveals no evidence of such a nexus. Johnson

and Robel’s public duties did not involve any obvious authority, discretionary

or otherwise, involving the pipeline or Raven Knights. Under these

circumstances, we conclude the trial court abused its discretion in finding that

the appellants caused actual harm to the public by failing to disclose their

employment with Raven Knights in their initial filings.

      To the extent the trial court’s determination that there was harm caused

by Robel and Johnson rests on the jury’s guilty verdict, we conclude that


                                     -9-
J-A17005-22
J-A17006-22

reasoning to be an abuse of discretion as well. The statute governing de

minimis infractions is clear that it is the court’s duty, not the jury’s, to

determine whether an infraction is to be deemed de minimis. See 18 Pa.C.S.A.

§ 312.

      We do not reach the merits of Robel and Johnson’s second issue on

appeal, regarding the sufficiency of the evidence, as it is simply an alternative

argument to the issue we have already resolved. Appeals consolidated.

Convictions vacated.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                                     - 10 -